     Case 8:21-cv-00403-JVS-ADS Document 10 Filed 03/08/21 Page 1 of 3 Page ID #:190




1     LESLIE J. HUGHES
      (pro hac vice application pending)
2     HughesLJ@sec.gov
      SECURITIES AND EXCHANGE COMMISSION
3     1961 Stout Street, Suite 1700
      Denver, Colorado 80294-1961
4     Telephone: (303) 844-1000
      Facsimile: (303) 297-3529
5
      Local Counsel:
6     AMY JANE LONGO (Cal. Bar No. 198304)
7     longoa@sec.gov
      SECURITIES AND EXCHANGE COMMISSION
8     444 S. Flower Street, Suite 900
      Los Angeles, California 90071
9     Telephone: (323) 965-3998
      Facsimile: (213) 443-1904
10
                                UNITED STATES DISTRICT COURT
11
                              CENTRAL DISTRICT OF CALIFORNIA
12
13
14      SECURITIES AND EXCHANGE                         Case No. SACV 21-00403JVS(ADSx)
        COMMISSION,
15
                                                        ORDER RE PLAINTIFF
16                     Plaintiff,                       SECURITIES AND EXCHANGE
                                                        COMMISSION’S EX PARTE
17              vs.                                     APPLICATION TO FILE
                                                        COMPLAINT AND APPLICATION
18      ANDREW L. FASSARI,                              FOR AN ASSET FREEZE ORDER
                                                        UNDER SEAL UNDER LOCAL RULE
19                                                      79.5-1
                       Defendant.
20                                                      (FILED UNDER SEAL)
21
22          Plaintiff Securities and Exchange Commission (“SEC”), having applied for an
23    order directing that all pleadings and other documents filed with the Court in the above-
24    captioned case be filed under seal, and good cause appearing therefore,
25          IT IS HEREBY ORDERED that the entire file and the docket in this action be
26    sealed, and that all documents submitted to the Court in this action, including,
27
                     this Application and the proposed Sealing Order;
28

                                                    1
     Case 8:21-cv-00403-JVS-ADS Document 10 Filed 03/08/21 Page 2 of 3 Page ID #:191




1                the SEC’s Complaint;
2                Civil Cover Sheet;
3                Summons;
4                the SEC’s Ex Parte Application for an Order (1) Freezing Assets; (2)
5                 Permitting Alternative Means of Service; (3) Requiring An Accounting;
6                 (4) Granting Expedited Discovery; (5) Prohibiting Destruction of
7                 Documents; and (6) To Set Hearing on Order to Show Cause;
8                the SEC’s Memorandum of Points and Authorities in Support of its Ex
9                 Parte Application for an Order (1) Freezing Assets; (2) Permitting
10                Alternative Means of Service; (3) Requiring An Accounting; (4) Granting
11                Expedited Discovery; (5) Prohibiting Destruction of Documents; and (6)
12                To Set Hearing on Order to Show Cause;
13               the Declaration of John Dwyer and attached exhibits;
14               the Declaration of Raul Santos and attached exhibits;
15               the [Proposed] Order: (1) Freezing Assets; (2) Permitting Alternative
16                Means of Service; (3) Requiring An Accounting; (4) Granting Expedited
17                Discovery; (5) Prohibiting Destruction of Documents; and (6) To Set
18                Hearing on Order to Show Cause;
19               the redacted copy of the [Proposed] Order: (1) Freezing Assets; (2)
20                Permitting Alternative Means of Service; (3) Requiring An Accounting;
21                (4) Granting Expedited Discovery; (5) Prohibiting Destruction of
22                Documents; and (6) To Set Hearing on Order to Show Cause.
23    This order shall expire 48 hours after the SEC files proof of service on Fassari.
24
25          IT IS SO ORDERED.
26
27    Dated: March 08, 2021                ________________________________
                                                UNITED STATES DISTRICT JUDGE
28

                                                2
     Case 8:21-cv-00403-JVS-ADS Document 10 Filed 03/08/21 Page 3 of 3 Page ID #:192




1
2     Presented by:
      Amy J. Longo
3     Leslie J. Hughes (pro hac vice application pending)
      Attorneys for Plaintiff
4     Securities and Exchange Commission
5
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                 3
